 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      SEATTLE DIVISION

10   JAMES P. CARRIERE,                                   Civil No. 3:18-CV-06029-RSL

11            Plaintiff,

12            vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

16   case be reversed and remanded, pursuant to sentence four of 42 U.S.C. § 405(g), for further

17   administrative proceedings.

18            On remand, the Commissioner will:

19      •     Further develop the record and hold a de novo hearing;

20      •     Call a psychological expert to give testimony regarding the claimant’s mental

21            impairments and the extent of any mental limitations;

22      •     Re-consider the claimant’s mental impairments at step two;

23      •     Further consider Listing 13.25 at step three, including any adverse effects of anti-cancer

24            treatment;

     Page 1         ORDER - [3:18-CV-06029-RSL]
 1
        •     Reassess the claimant’s subjective allegations;
 2
        •     Reevaluate the entire opinion evidence;
 3
        •     Further consider the lay witness evidence;
 4
        •     In light of the above findings, re-assess the claimant’s residual functional capacity;
 5
        •     Continue through the sequential evaluation process, as necessary; and
 6
        •     Issue a new decision.
 7
              The claimant shall be entitled to reasonable attorney fees and costs pursuant to 28 U.S.C.
 8
     § 2412(d), upon proper request to this Court.
 9
              Dated this 7th day of May, 2019.
10

11                                                   A
                                                     ROBERT S. LASNIK
12                                                   UNITED STATES DISTRICT JUDGE

13

14
     Presented by:
15
     s/ Alexis L. Toma
16   ALEXIS L. TOMA
     Special Assistant U.S. Attorney
17   Office of the General Counsel
     Social Security Administration
18   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
19   Telephone: (206) 615-2950
     Fax: (206) 615-2531
20   alexis.toma@ssa.gov

21

22

23

24

     Page 2      ORDER - [3:18-CV-06029-RSL]
